                 Case 7:21-mj-02431-UA Document 3 Filed 03/08/21 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                        United States District Courthouse
                                                        300 Quarropas Street
                                                        White Plains, New York 10601


                                                         March 8, 2021

      BY ECF
      Honorable Andrew E. Krause
      United States Magistrate Judge
      Southern District of New York
      The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
      300 Quarropas St.
      White Plains, NY 10601

                Re:   United States v. Dwayne Hicks, et al., 20-mj-2431

      Dear Judge Krause:

          The Government respectfully requests that the currently sealed complaint in the above
      referenced case be unsealed.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney for the
                                                 Southern District of New York


                                              by: /s/ T. Josiah Pertz
                                                 T. Josiah Pertz
                                                 Assistant United States Attorney
                                                 (914) 993-1966




March 8, 2021
